NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-35603

                Plaintiff-Appellee,             D.C. Nos.    4:17-cv-00101-BMM
                                                             4:14-cr-00072-BMM-1
 v.

DALLAS LAWRENCE,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Dallas Lawrence appeals pro se from the district court’s order denying his

28 U.S.C. § 2255 motion challenging his conviction and 240-month sentence for

aggravated sexual abuse, assault with intent to commit murder, assault with a

dangerous weapon, and strangulation. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2253. We review de novo the district court’s denial of a section 2255 motion,

see United States v. Manzo, 675 F.3d 1204, 1209 (9th Cir. 2012), and we affirm.

      Lawrence contends that trial counsel was constitutionally ineffective for

failing to move, on double jeopardy grounds, for dismissal of the strangulation

counts as lesser-included offenses of the assault with intent to commit murder

counts. Lawrence’s convictions did not result in double jeopardy because the

applicable statutes, 18 U.S.C. § 113(a)(1) and 18 U.S.C. § 113(a)(8), each contain

an additional element that the other does not. See Blockburger v. United States,

284 U.S. 299, 304 (1932); United States v. McElmurry, 776 F.3d 1061, 1064-65

(9th Cir. 2015). Accordingly, Lawrence cannot show that trial counsel’s

representation fell below an objective standard of reasonableness. See Strickland

v. Washington, 466 U.S. 668, 687-88 (1984).

      Lawrence’s motion to expand the certificate of appealability is denied. See

28 U.S.C. § 2253(c)(2); Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999).

      All other pending motions are denied.

      AFFIRMED.




                                         2                                   18-35603